Case 1:18-cv-03632-SEB-TAB Document 148 Filed 11/17/20 Page 1 of 4 PageID #: 3773




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 NORTH SHORE CO-OWNERS'                                )
 ASSOCIATION, INC.,                                    )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:18-cv-03632-SEB-TAB
                                                       )
 NATIONWIDE MUTUAL INSURANCE                           )
 COMPANY,                                              )
                                                       )
                                Defendant.             )


             ORDER ON PLAINTIFF NORTH SHORE'S MOTION TO STRIKE
        DEFENDANT NATIONWIDE'S REPLY BRIEF TO NATIONWIDE'S MOTION TO
                          STRIKE CERTAIN EXPERTS

  I.       Introduction

           In the latest round of disputes in this matter, Plaintiff North Shore Co-Owners'

  Association, Inc. filed the instant motion [Filing No. 133] to strike the reply brief [Filing No.

  131] of Defendant Nationwide Mutual Insurance Company to Nationwide's Motion to Strike

  Certain Experts. North Shore argues that Nationwide raises new arguments and case law in the

  reply that could have been raised in Nationwide's original motion. For reasons explained below,

  North Shore's motion to strike Nationwide's reply is denied, but North Shore's alternative request

  for leave to file a sur-reply to Nationwide's reply is granted.

  II.      Background

           On July 31, 2020, Nationwide filed multiple motions to strike, preclude, and/or limit

  expert testimony [Filing No. 117, Filing No. 118, Filing No. 119, Filing No. 120, and Filing No.

  121.] In addition, Nationwide simultaneously filed an omnibus memorandum of law in support

  of the motions to strike. [Filing No. 122.] On September 4, 2020, North Shore filed its response
Case 1:18-cv-03632-SEB-TAB Document 148 Filed 11/17/20 Page 2 of 4 PageID #: 3774




  in opposition to Nationwide's motions to strike. [Filing No. 126.] That response included an

  attached affidavit from Matthew Latham. [Filing No. 126-13.] On September 15, 2020,

  Nationwide filed a motion to strike the "late disclosed" affidavit. [Filing No. 127.] In addition,

  on September 18, 2020, Nationwide filed a reply brief [Filing No. 131] in support of its original

  motion to strike Latham's testimony.

         At the parties' request, the Court held a status conference on September 21, 2020, to

  address Nationwide's motion to strike the late-filed affidavit [Filing No. 127]. [Filing No. 132.]

  The Court denied Nationwide's motion to strike, noting that "such motions are disfavored[,]" but

  stated during the September 21, 2020, conference—and in its September 25, 2020, order

  following the conference [Filing No. 132]—that the proper way for Nationwide to address its

  concerns with Latham's affidavit was to include the arguments in a reply brief in support of its

  original motion to strike Latham's testimony. [Filing No. 132, at ECF p. 2.] The Court

  concluded: "A review of Nationwide's reply brief [Filing No. 131] reveals that is precisely what

  Nationwide has done." [Filing No. 132, at ECF p. 2.]

         Nevertheless, on September 25, 2020, four days after that conference and roughly 20

  minutes after the Court's order [Filing No. 132] was entered on CM/ECF, North Shore filed the

  instant motion to strike Nationwide's reply brief [Filing No. 133]. North Shore seeks to have the

  Court strike Nationwide's reply "because it raises new argument and case law that could have

  been raised in its original motion." [Filing No. 133, at ECF p. 1.] North Shore argues that

  Nationwide cites, for the first time, arguments related to Latham as well as other experts that

  could have been raised in its original briefing. [Filing No. 133, at ECF p. 3-4.] In the

  alternative, North Shore requests leave to file a sur-reply. [Filing No. 133, at ECF p. 4.]




                                                   2
Case 1:18-cv-03632-SEB-TAB Document 148 Filed 11/17/20 Page 3 of 4 PageID #: 3775




         Nationwide, by contrast, describes North Shore's motion to strike Nationwide's reply

  brief as a continuation of "its campaign of distraction and distortion[.]" [Filing No. 134, at ECF

  p. 1.] Nationwide reiterates the procedural background of this matter, particularly the September

  21, 2020, status conference and the Court's subsequent order summarizing it. [Filing No. 134, at

  ECF p. 2.] Nationwide accuses North Shore of acting in bad faith and engaging in "procedural

  gamesmanship" by filing the instant motion. [Filing No. 134, at ECF p. 3.] In reply, North

  Shore disputes Nationwide's characterizations and restates its argument that Nationwide has not

  provided good cause for raising new argument and case law in its reply brief. [Filing No. 139, at

  ECF p. 1.]

  III.   Discussion

         As the Court stated in its prior order, motions to strike are generally disfavored. [Filing

  No. 132, at ECF p. 2.] See, e.g., Crowder v. Foster Wheeler, LLC, 265 F.R.D. 368, 370 (S.D.

  Ind. 2009) ("Motions to strike are disfavored because they potentially only serve to delay.").

  This is especially true in this case, where North Shore moved to strike a reply brief that the Court

  already acknowledged [Filing No. 132], and which addresses—at least in part—an issue that the

  Court explicitly told Nationwide was best addressed in such reply.

         Still, the Court is hesitant to label North Shore's filing as an act of bad faith. North Shore

  articulated its reasoning for filing the motion and reiterated in its reply North Shore's belief that

  Nationwide raised new arguments in the reply beyond that which the Court authorized. North

  Shore's motion also alternatively seeks leave to file a sur-reply to have an opportunity to respond

  to the allegedly new arguments. [Filing No. 133, at ECF p. 4-5.]

         A review of Nationwide's reply brief [Filing No. 131] indicates that much of the brief

  simply expands upon its original motions and its omnibus memorandum, which sought an order



                                                    3
Case 1:18-cv-03632-SEB-TAB Document 148 Filed 11/17/20 Page 4 of 4 PageID #: 3776




  "barring Plaintiff from eliciting any rule 702 opinions" from Latham, Justin Reddick, Randal

  Adkins, Jane Lampman, and Martin Shields. [Filing No. 122, at ECF p. 19-20.] However, it

  also reveals that Nationwide addresses, at least in part, issues not raised in the original motions to

  strike. But Nationwide expresses a good basis for doing so, considering North Shore's response

  and attachments, including the late-filed Latham affidavit. The Court's order [Filing No. 132]

  provides additional supportive reasoning. Accordingly, North Shore's motion to strike

  Nationwide's reply brief [Filing No. 133] is denied, but its alternative request to file a sur-reply is

  granted.

  IV.    Conclusion

         North Shore's motion to strike Nationwide's reply brief [Filing No. 133] is denied.

  However, North Shore's alternative request to file a sur-reply is granted. North Shore has seven

  days from the date of this order to file a sur-reply, which should not exceed five pages in length.

  No extensions will be granted.

             Date: 11/17/2020



                           _______________________________
                            Tim A. Baker
                            United States Magistrate Judge
                            Southern District of Indiana




  Distribution:

  All ECF-registered counsel of record via email




                                                    4
